Per Curiam. The state moves to complete the record on appeal, requesting the opening statement and closing argument be included. The state has had numerous extensions to file its brief — one on December 4, 1995, one on December 11, 1995, and another on January 10, 1996. To grant the state’s present motion will require another extension. The state offers no explanation for its delay in requesting the record be made complete, and we discern none, since appellant’s notice of appeal filed on March 20, 1995 clearly excluded opening statements and closing arguments. The necessity for additional record should have been evident either before or at the time appellant filed his brief on October 30, 1995.  Because appellant is said to voice no objection to the state’s motion, we grant it. We also stay brief time until thirty days after the record is completed, but we admonish the state that no further extensions will be approved.